FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        September 10, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 HOLLY MACINTYRE,

       Plaintiff - Appellant,

 v.                                                    Nos. 19-1290 & 20-1016
                                                (D.C. No. 1:19-CV-00172-DDD-NYW)
 JP MORGAN CHASE BANK, N.A.,                                  (D. Colo.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, MATHESON, and CARSON, Circuit Judges.
                  _________________________________

      Holly MacIntyre, proceeding pro se,1 appeals in No. 19-1290 from the district

court’s dismissal of her action against JP Morgan Chase Bank, N.A. (Chase), in

which she claimed Chase committed fraud during a foreclosure proceeding in state

court. She further appeals in No. 20-1016 from the district court’s award of attorney


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
       We liberally construe Ms. MacIntyre’s pro se filings but “will not act as [her]
advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
fees to Chase under Colo. Rev. Stat. § 13-17-201. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.2

                                  I. BACKGROUND

      Ms. MacIntyre owned real property in Jefferson County, Colorado. In 2003,

she executed a $100,000 promissory note secured by a deed of trust on the property.

In 2014, Chase, asserting it was the note holder, sought a foreclosure judgment in

state court authorizing a sale of the property. During that proceeding, the court

rejected Ms. MacIntyre’s assertion that Chase’s note was forged, concluded Chase

was the note holder, and issued a judgment of judicial foreclosure. Ms. MacIntyre

appealed to the Colorado Court of Appeals (CCA) and filed three motions to stay

execution of the judgment—one in the trial court and two in the CCA. All three were

denied, which Ms. MacIntyre attributed to Chase’s “fraudulent misrepresentations of

fact and law.” R. Vol. 1 at 10 (internal quotation marks omitted). In January 2016,

while the appeal was pending, the property was sold at a sheriff’s sale. In April

2016, the CCA affirmed the foreclosure judgment. Ms. MacIntyre sought certiorari

review in the Colorado Supreme Court but later requested dismissal of her petition on

mootness grounds, and the court dismissed the petition in January 2017.

      In January 2019, Ms. MacIntyre initiated this action, alleging that “Chase’s

fraud in the foreclosure proceeding has caused [her] extraordinary financial damage



      2
          These appeals are consolidated for procedural purposes only.

                                              2
by the irreversible loss of her primary residence” and that “Chase’s foreclosure fraud

was solidified by the fraudulent tactics it used in thwarting the indispensable stay she

needed to have any possibility of reversing the foreclosure judgment on appeal.” Id.

at 11. She further alleged that “the mootness of her appeals . . . entitled [her] to have

her foreclosure judgment vacated” and that she intended to seek such vacatur in

Colorado’s appellate courts. Id.

       Ms. MacIntyre did not immediately serve the complaint on Chase because she

believed “the viability of this lawsuit” largely hinged on the outcome of the motion

she intended to file in the CCA and that an order granting her motion “might obviate

the need for this lawsuit and entitle [her] to relief in the state courts of Colorado.”

Id. at 45. In February, however, before she served the complaint, counsel for Chase

entered an appearance, waived service, and moved to dismiss based on (1) lack of

subject-matter jurisdiction under the Rooker-Feldman doctrine, see D.C. Court of

Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413

(1923); (2) lack of subject-matter jurisdiction under the Younger doctrine, see

Younger v. Harris, 401 U.S. 37 (1971); (3) collateral estoppel; (4) judicial estoppel;

(5) statute of limitations; and (6) failure to adequately plead her claim for fraud.

       At a status conference a month later, Ms. MacIntyre stated she believed

Chase’s motion was premature and did not require a response. Chase countered that

it had made a general appearance and that it was not required to wait until service

before filing a dispositive motion. The court allowed Ms. MacIntyre until April 9 to

                                                3
file a response to the motion to dismiss and to raise any challenge to the propriety of

Chase’s appearance and motion to dismiss. Ms. MacIntyre also informed the court

she intended to file a motion to vacate the foreclosure judgment with the CCA by

March 22.

      Ms. MacIntyre ultimately filed that motion on March 29. The CCA denied it

two weeks later, explaining that the mandate in her appeal had issued in January 2017

and that “[n]o further motion to vacate will be considered.” R. Vol. 1 at 90.

Meanwhile, after serving the complaint, Ms. MacIntyre filed (1) a motion to strike

Chase’s motion to dismiss as premature; and (2) a response to the motion to dismiss,

in which she provided only “a discreet response” to the issue of collateral estoppel

due to “her very delicate legal situation,” id. at 81-82.

      In June 2019, the district court dismissed the action under the Rooker-Feldman

doctrine. The court did not address Chase’s other defenses, and it denied as moot

“[a]ll other pending motions,” id. at 141. Ms. MacIntyre moved for reconsideration

under Fed. R. Civ. P. 59(e), which the court denied, although it modified the

dismissal to be without prejudice. Chase then moved for clarification, as to whether

the dismissal was sua sponte or based on Chase’s motion to dismiss. The court

granted the motion and clarified it had granted Chase’s Rule 12(b)(1) motion to

dismiss. Ms. MacIntyre gave timely notice of appeal from the dismissal and the

post-judgment orders.



                                                4
      Meanwhile, Chase moved for attorney fees under Colo. Rev. Stat.

§ 13-17-201, which requires an award of attorney fees to the defendant when a tort

action brought for injury to person or property is dismissed on the defendant’s Rule

12(b) motion. The court granted the motion but imposed “a general reduction of 25%

of the requested hours.” R. Vol. 2 (20-1016) at 62. Ms. MacIntyre moved to

reconsider under Fed. R. Civ. P. 59(e), claiming that because the court dismissed the

action for lack of subject-matter jurisdiction under Rooker-Feldman, it also lacked

jurisdiction to award attorney fees. The court denied the motion, and Ms. MacIntyre

timely appealed from the attorney fees orders.

                                 II. DISCUSSION

      In No. 19-1290, Ms. MacIntyre contends the district court erred in (1) denying

as moot her motion to strike Chase’s motion to dismiss; (2) dismissing her fraud

claim for lack of subject-matter jurisdiction under Rooker-Feldman; (3) denying her

motion for reconsideration; and (4) clarifying it had granted Chase’s motion to

dismiss. In No. 20-1016, Ms. MacIntyre contends the district court erred in

(1) awarding attorney fees to Chase under Colo. Rev. Stat. § 13-17-201; and

(2) denying her motion for reconsideration based upon lack of jurisdiction.




                                             5
                               A. Appeal No. 19-1290

   Denial of Ms. MacIntyre’s Motion to Strike as Moot

      Ms. MacIntyre argues the district court erred in denying her motion to strike

Chase’s motion to dismiss as moot. We review this issue for an abuse of discretion.

See In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1119 (10th Cir. 2015).

      In her motion, Ms. MacIntyre argued Chase’s motion to dismiss should have

been stricken because Chase filed it before she had served the complaint. The district

court did not reach this argument and instead explained: “[I]f Chase is correct that

the Court does not have jurisdiction, whether its motion to dismiss should be stricken

is immaterial considering the Court’s ongoing obligation to evaluate its own

jurisdiction.” R. Vol. 1 at 136. After concluding that Rooker-Feldman barred the

action, the court denied all pending motions, which included the motion to strike, as

moot. Ms. MacIntyre asserts that when the court later clarified the dismissal was the

result of granting Chase’s motion to dismiss and was not sua sponte, “the Motion to

Strike automatically became not immaterial, but very material,” because the motion

to dismiss “could not be [evaluated] until the Motion to Strike it had been decided.”

Aplt. Opening Br. (19-1290) at 19.

      In effect, Ms. MacIntyre argues the district court abused its discretion by not

ruling on her motion to strike before ruling on Chase’s motion to dismiss. She offers

no authority for this position. See United States v. Garcia, 946 F.3d 1191, 1210 n.11

(10th Cir. 2020) (noting a “party who fails to develop or provide any authority in

                                              6
support of [an] argument [has] waived it” (internal quotation marks omitted)).

Ms. MacIntyre thus has failed to show the court abused its discretion in denying her

motion to strike as moot.

   Dismissal of the Fraud Claim Under Rooker-Feldman

      Ms. MacIntyre next contends the court erred in dismissing her action for lack

of subject-matter jurisdiction under the Rooker-Feldman doctrine. We review this

issue de novo. See Mann v. Boatright, 477 F.3d 1140, 1145 (10th Cir. 2007).

Under “the Rooker–Feldman doctrine, lower federal courts are precluded from

exercising appellate jurisdiction over final state-court judgments.” Lance v. Dennis,

546 U.S. 459, 463 (2006) (per curiam). The doctrine applies to federal cases

“brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005).

      a. Finality of state court action

      Ms. MacIntyre argues the state-court foreclosure proceeding was not final

under Rooker-Feldman when she filed her federal complaint. She further argues her

state-court proceeding does not satisfy any of the conditions for finality that we noted

in Guttman v. Khalsa, including:

             (1) when the highest state court in which review is
             available has affirmed the judgment below and nothing is
             left to be resolved; (2) if the state action has reached a

                                              7
             point where neither party seeks further action; or (3) if the
             state court proceedings have finally resolved all the federal
             questions in the litigation, but state law or purely factual
             questions (whether great or small) remain to be litigated.

446 F.3d 1027, 1032 n.2 (10th Cir. 2006) (internal quotation marks omitted).

      In Guttman, we held the plaintiff’s state-court proceeding was not final

because his certiorari petition with the New Mexico Supreme Court was pending

when he filed his federal action. See id. at 1032. Ms. MacIntyre characterizes her

situation as only “a slight variation on . . . Guttman.” Aplt. Opening Br. (19-1290) at

27. But the difference is dispositive. Two years before she filed her federal action,

the Colorado Supreme Court dismissed, at her request, her petition for a writ of

certiorari from the CCA’s decision affirming the foreclosure judgment. Thus, unlike

in Guttman, Ms. MacIntyre had no pending petition before the state’s highest court

when she filed her federal action.

      Ms. MacIntyre also asserts her state-court proceeding was not final “because

the Colorado Supreme Court did not affirm the judgment of foreclosure” but, instead,

“dismissed the petition for certiorari on mootness grounds.” Id. at 25 (emphasis

added) (citation omitted). But we have cited Guttman for the broader principle that

Rooker-Feldman applies when the “state court appeals process has run its full

course.” Erlandson v. Northglenn Mun. Court, 528 F.3d 785, 788 n.3 (10th Cir.

2008). In Erlandson, we found the state-court proceeding final for purposes of

Rooker-Feldman when the Colorado Supreme Court did not affirm the trial-court


                                              8
judgment but, instead, denied the federal plaintiff’s certiorari petition. See id.

Similarly, when the Colorado Supreme Court dismissed Ms. MacIntyre’s certiorari

petition, the “state court appeals process ha[d] run its full course.” Id. The CCA’s

order denying her March 2019 motion to vacate, confirmed her appeal was final in

January 2017—two years before she commenced her federal action.

      Finally, Ms. MacIntyre argues the state court action is not final because she

will “seek further action” by “filing a Petition for a Rule to Show Cause in the

Colorado Supreme Court to vacate the state-court-judgment.” Aplt. Opening Br. (19-

1290) at 25-26 (internal quotation marks omitted).3 But she concedes such a petition

would be subject to the appellate rule “govern[ing] supreme court original

proceedings” without “any time limit on filing,” and would not be “a continuation of

the concluded appellate process.” Id. at 26 (internal quotation marks omitted). She

offers no authority—and we know of none—for her claim that a party can avoid

finality under Rooker-Feldman by initiating, let alone expressing an intention to

initiate, an original proceeding in a state appellate court after an appeal has

concluded. See Garcia, 946 F.3d at 1210 n.11 (noting an argument unsupported by

authority is waived).




      3
       According to Chase, Ms. MacIntyre still “ha[d] not filed such petition” as of
January 2020. Aplee. Br. (19-1290) at 18 n.10.

                                                9
       b. Rooker-Feldman precludes review of state-court judgment

       Ms. MacIntyre next argues her complaint does not implicate Rooker-Feldman

because she is not “complaining of injuries caused by [the] state-court judgment[]”

and is not “inviting district court review and rejection of [that] judgment[].” Exxon

Mobil Corp., 544 U.S. at 284. We disagree.

       Her sole claim is that Chase fraudulently procured both the foreclosure

judgment and the orders denying her motions to stay execution of the judgment. For

a federal court to grant relief on her claim, it necessarily would have to find that the

judgment and post-judgment orders were fraudulently procured. Her claim therefore

depends on a federal court finding that the state courts erred in entering judgment for

Chase. Rooker-Feldman prohibits such review. See Exxon Mobil Corp., 544 U.S. at

284.

       Ms. MacIntyre’s attempts to distance her claim from Rooker-Feldman are

unavailing. She contends she is seeking redress for injuries caused by the alleged

fraud and not by the state-court judgment itself. But her injuries are based entirely

on the court-ordered sale of her house. She has identified no injury independent of

the state-court orders, and she admitted that vacatur of the foreclosure judgment by

the state appellate courts “might obviate the need for this lawsuit,” R. Vol. 1 at 45.

Because “an element of [her] claim” is “that the state court wrongfully entered its

judgment,” Rooker-Feldman squarely applies. Campbell v. City of Spencer, 682 F.3d

1278, 1283 (10th Cir. 2012); cf. Mayotte v. U.S. Bank Nat’l Ass’n, 880 F.3d 1169,

                                               10
1176 (10th Cir. 2018) (holding Rooker-Feldman did not apply because the plaintiff

could “prove her claims without any reference to the state-court proceedings”); P.J.

ex rel. Jensen v. Wagner, 603 F.3d 1182, 1193-94 (10th Cir. 2010) (holding Rooker-

Feldman did not apply because the claims did “not rest on any allegation concerning

the state-court proceedings or judgment” and “would be identical even if there were

no state-court orders” (internal quotation marks omitted)).4

      Ms. MacIntyre also argues Rooker-Feldman does not apply because she is

seeking only monetary damages, not vacatur of the foreclosure judgment. But

seeking monetary damages without explicitly seeking to overturn or modify the

state-court judgment does not mean a claim can escape Rooker-Feldman’s reach. To

the contrary, claims for monetary damages can implicate Rooker-Feldman. See

Wagner, 603 F.3d at 1193 (distinguishing claims for monetary damages from claims

for prospective injunctive and declaratory relief for purposes of Rooker-Feldman). In

seeking monetary damages based on “the irreversible loss of her primary residence,

combined with her subsequent displacement due to eviction,” R. Vol. 1 at 11,

Ms. MacIntyre’s “requested relief would necessarily undo the [Colorado] state




      4
         Ms. MacIntyre contends the district court improperly conflated Rooker-
Feldman with preclusion. See Mayotte, 880 F.3d at 1175 (“[A]ttempts merely to
relitigate an issue determined in a state case are properly analyzed under issue or
claim preclusion principles rather than Rooker-Feldman.” (internal quotation marks
omitted)). We perceive no such doctrinal confusion in the district court’s order. And
in any event, our review of the dismissal is de novo.

                                             11
court’s judgment because it would place [her] back in the position [she] occupied

prior to the [foreclosure],” Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1237

(10th Cir. 2006) (internal quotation marks omitted).

       Ms. MacIntyre further contends a claim for money damages based on a

fraudulent state-court foreclosure judgment is exempt from Rooker-Feldman. But in

Tal v. Hogan, 453 F.3d 1244 (10th Cir. 2006), we rejected the plaintiff’s similar

attempt to circumvent Rooker-Feldman by claiming the defendant “committed fraud

on appeal” in state court. Id. at 1255. We noted “new allegations of fraud might

create grounds for appeal, but that appeal should be brought in the state courts.” Id.

at 1256.

       Ms. MacIntyre attempts to distinguish Tal by describing her claim as involving

“not new fraud” but rather the “same fraud that she argued before the state court.”

Aplt. Reply Br. (19-1290) at 10 (internal quotation marks omitted). But Tal not only

recognized that “new allegations of fraud” could come within the Rooker-Feldman

prohibition, but also allegations that the federal defendant “continue[d] to make false

claims.” Tal, 453 F.3d at 1256 (emphasis added). In particular, we observed that the

state appellate court “was confronted with and reviewed the same ‘fraud’ as the trial

court” and that “[i]ts holding is equally applicable to the ‘fraud’ alleged at the trial

court level . . . as it was to the ‘fraud’ allegedly perpetrated before its very eyes.” Id.

at 1257. The same is true with Ms. MacIntyre’s claim that Chase fraudulently

procured the foreclosure judgment and the denial of her motions for a stay. Her

                                                12
attempt to distinguish Tal fails, and her “loss in state court precludes a second round

in federal court.” Id.

                                      *   *    *    *

      For Ms. MacIntyre to prevail on her fraud claim, the district court would have

had to review and reject the state-court judgment that she alleges Chase fraudulently

procured. Because Rooker-Feldman prohibits such review, the district court properly

dismissed her claim for lack of subject-matter jurisdiction.

   Denial of Ms. MacIntyre’s Rule 59(e) Motion to Reconsider

      Ms. MacIntyre contends the district court erred in denying her Rule 59(e)

motion to reconsider except to the extent the court modified the dismissal to be

without prejudice. We review this issue for an abuse of discretion. See Nelson v.

City of Albuquerque, 921 F.3d 925, 929 (10th Cir. 2019).

      “Grounds warranting a motion to reconsider include (1) an intervening change

in the controlling law, (2) new evidence previously unavailable, and (3) the need to

correct clear error or prevent manifest injustice,” including “where the court has

misapprehended the facts, a party’s position, or the controlling law.” Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). In her brief, Ms. MacIntyre

lists sixteen issues she included in her Rule 59(e) motion.5 In denying the motion,


      5
         Except for the Rooker-Feldman issues we have addressed, Ms. MacIntyre has
not raised on appeal the other arguments in her motion to reconsider. See Platt v.
Winnebago Indus., Inc., 960 F.3d 1264, 1271 (10th Cir. 2020) (“[F]ailure to raise an
issue in an opening brief waives that issue.” (internal quotation marks omitted)).
                                               13
the district court stated it “remain[ed] certain that the Rooker-Feldman doctrine

prohibit[ed] it from considering this matter.” R. Vol. 1 at 167. Although

Ms. MacIntyre faults the court for not providing “any analysis whatsoever” and for

incorrectly stating it had “previously considered” arguments that she had not raised

until her motion. Aplt. Opening Br. (19-1290) at 33-34 (internal quotation marks

omitted), she focuses on the Rooker-Feldman determination. As discussed above, we

have considered the issue de novo and agree with the court’s assessment. Because

the court properly concluded it lacked jurisdiction, Ms. MacIntyre cannot show that

the court erred in denying her motion to reconsider.

   Clarification regarding the dismissal

       Finally, Ms. MacIntyre contends the district court erred in granting Chase’s

motion and clarifying that it had “granted Defendant’s motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(1),” R. Vol. 1 at 173. We review this issue for an abuse of

discretion. See Jones, Waldo, Holbrook & McDonough v. Cade, 510 F.3d 1277, 1278

(10th Cir. 2007).

       As Ms. MacIntyre notes, the court’s clarification that the dismissal was based

on Chase’s Rule 12(b)(1) motion meant Chase was eligible for an award of attorney

fees under Colo. Rev. Stat. § 13-17-201. She alleges no particular error with the

clarification but claims she “will be fatally prejudiced by [the clarification] if this

Court is inclined to uphold the dismissal” on one of the alternative grounds raised by

Chase that she strategically chose not to address in district court. Aplt. Opening Br.

                                                14
(19-1290) at 36. Because we agree with the district court’s Rooker-Feldman ruling

and do not address Chase’s alternative grounds for dismissal, Ms. MacIntyre’s

prejudice argument fails. The district court did not abuse its discretion in granting

Chase’s motion to clarify the basis for dismissal.

                                 B. Appeal No. 20-1016

   Order awarding attorney fees under Colo. Rev. Stat. § 13-17-201

       In No. 20-1016, Ms. MacIntyre contends the district court erred in awarding

attorney fees under Colo. Rev. Stat. § 13-17-201. This statute applies when a federal

court, exercising diversity jurisdiction over a tort action under Colorado state law,

grants a defendant’s motion to dismiss under Rule 12(b) of the Federal Rules of Civil

Procedure. See Jones v. Denver Post Corp., 203 F.3d 748, 757 (10th Cir. 2000),

abrogated on other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101

(2002). We review the district court’s factual findings for clear error and legal

conclusions de novo. See id. at 756.

       Ms. MacIntyre initially opposed Chase’s motion for attorney fees on the

ground that, in a diversity action dismissed for lack of jurisdiction, 28 U.S.C. § 1919

preempted Colo. Rev. Stat. § 13-17-201. The federal statute provides: “Whenever

any action or suit is dismissed in any district court . . . for want of jurisdiction, such

court may order the payment of just costs.” 28 U.S.C. § 1919. The district court

concluded that although 28 U.S.C. § 1919 does not authorize an award of attorney



                                                15
fees, it also does not prohibit a court from otherwise awarding fees. The court found

no conflict between the statutes and, thus, no preemption.

      On appeal, Ms. MacIntyre reiterates her argument regarding preemption. But

her analysis is relegated entirely to a cursory footnote in her opening brief. We

therefore decline to consider the issue. See United States v. Hardman, 297 F.3d

1116, 1131 (10th Cir. 2002) (en banc) (“Arguments raised in a perfunctory manner,

such as in a footnote, are waived.” (emphasis added)).6

   Denial of Ms. MacIntyre’s Rule 59(e) Motion to Reconsider

      Ms. MacIntyre contests the denial of her Rule 59(e) motion to reconsider the

order awarding attorney fees. We review this issue for an abuse of discretion. See

Nelson, 921 F.3d at 929. And we review “jurisdictional arguments de novo in order

to ensure that the district court did not abuse its discretion by making a clear error of

judgment or exceeding the bounds of permissible choice in the circumstances.”

Devon Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1201-02

(10th Cir. 2012) (alteration and internal quotation marks omitted).

      In her motion to reconsider, Ms. MacIntyre argued the dismissal for lack of

subject-matter jurisdiction under Rooker-Feldman also meant that “diversity . . .



      6
         Ms. MacIntyre has cited no authority showing 28 U.S.C. § 1919 preempts a
state statute mandating attorney fees. She cites State v. Golden’s Concrete Co.,
962 P.2d 919, 926 (Colo. 1998), in which the Colorado Supreme Court held that
42 U.S.C. § 1988, which permits attorney fees for a prevailing party in a 42 U.S.C.
§ 1983 action, preempts Colo. Rev. Stat. § 13-17-201.

                                               16
jurisdiction never attached” and that the court lacked subject-matter jurisdiction to

award attorney fees under state law. R. Vol. 2 (20-1016) at 73. The court found the

argument was untimely raised and without merit. Ms. MacIntyre contends it was not

untimely because subject-matter jurisdiction can be raised at any time. In any event,

we agree with the court’s conclusion that it had jurisdiction to award fees.

       “It is well established that a federal court may consider collateral issues after

an action is no longer pending.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

395 (1990); see also Willy v. Coastal Corp., 503 U.S. 131, 137 (1992) (upholding

Rule 11 sanctions after “[a] final determination of lack of subject-matter jurisdiction”

because “such a determination does not automatically wipe out all proceedings had in

the district court at a time when the district court operated under the misapprehension

that it had jurisdiction”). We therefore have held that “a district court may still

award attorney’s fees after dismissing the underlying action for lack of subject-matter

jurisdiction . . . because a claim for attorney’s fees gives rise to issues separate and

distinct from the merits of the original cause of action.” D.A. Osguthorpe Family

P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1236 (10th Cir. 2013) (internal citation

omitted). This is equally true when a state statute forms the basis for an award of

attorney fees. See Lorillard Tobacco Co. v. Engida, 611 F.3d 1209, 1217 (10th Cir.

2010) (“[A] district court need not have subject matter jurisdiction to award

attorney’s fees pursuant to [Colo. Rev. Stat. §] 13-17-102.”).



                                               17
       Ms. MacIntyre contends that her action was only a “would-be diversity case”

and that the dismissal under Rooker-Feldman meant the district court “was never for

a minute ‘sitting in diversity’” such that it had “access to a state fee-shifting statute.”

Aplt. Reply. Br. (20-1016) at 5. But she offers no applicable authority for this novel

argument. The fact that the court lacked jurisdiction over her sole claim for relief

does not mean it lacked jurisdiction to award attorney fees after the dismissal. The

district court did not abuse its discretion in denying the Rule 59(e) motion.

                                  III. CONCLUSION

       We (1) affirm the district court’s judgment, (2) deny Ms. MacIntyre’s motion

to strike Chase’s brief in No. 19-1290, and (3) grant Chase’s motion for leave to file

a response to Ms. MacIntyre’s motion to strike and her motion for leave to file a

reply to Chase’s response.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                                18